Statement by the President
Today we are commemorating the sixth anniversary of the terrorist attacks on London's public transport system, in which 52 people died and approximately 800 were injured.
We are commemorating and remembering what happened in London on 7 July 2005, an event we will never forget. Today in particular, our thoughts are with the families and friends of the victims of the terrorist attack.
The bomb attack on London was one of the worst terrorist attacks committed on European soil. I would like to say something to those behind the bomb attacks: whatever they do, they will never achieve what they are trying to achieve, since we have genuine respect for every human life. No terrorist or terrorist attack will ever be able to shake or destroy our faith in basic values such as fundamental human rights.
Terrorism is an attack against all of us, and against the very foundations of a democratic society. It will never be possible to justify it. Europe will always be united in the fight against any form of terrorism.
I would like to ask you to observe a minute's silence.
(The House rose and observed a minute's silence)